DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
(continuation of box 3a)
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
	They raise new issues that would require further consideration and/or search.
	Note 1:  the limitation “wherein a total number of the Mura level is greater than or equal to 1” has not been presented in a prior amendment and examined as part of such and thus requires further consideration and/or search.
	Note 2:  the limitation “wherein a total number of the Mura level is ” is acknowledged by applicant on page 7 of the remarks filed 14 June 2021 as being taught by Hu (“It is to be appreciated that Hu only teaches a single mura level corresponding to a single threshold value configured to identify pixels having mura defects”).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/16/2021